Appeal by the defendant from a judgment of the Supreme Court, Kings County (Martin, J.), rendered February 1, 1995, convicting him of robbery in the first degree (four counts), robbery in the second degree (four counts) and criminal possession of stolen property in the fourth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress physical evidence and identification testimony.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, the hearing court properly denied suppression of the stolen vehicle that he was driving as the fruit of an unlawful arrest. The police officers, after lawfully stopping the vehicle upon observing the defendant commit a traffic infraction (see, People v Ellis, 62 NY2d 393; People v Tutt, 194 AD2d 575), had probable cause to arrest the defendant upon determining that the vehicle had been reported stolen (see, People v Reese, 126 AD2d 578). Further, the hearing court properly ruled that the lineup identification procedure was not unduly suggestive (see, People v Rodriguez, 64 NY2d 738; People v Graham, 220 AD2d 768; People v Garcia, 215 AD2d 584).
The defendant’s sentence was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Bracken, J. P., Ritter, Sullivan and Pizzuto, JJ., concur.